Citation Nr: 0335289	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-21 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral high 
frequency sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel



INTRODUCTION

The veteran had active service from November 1965 to February 
1969.

This appeal arises from a June 2002 rating decision by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans' Affairs which denied service connection for hearing 
loss and tinnitus.

The veteran's claim of entitlement to service connection for 
tinnitus is the subject of the REMAND portion of this 
decision.


FINDING OF FACT

The veteran does not have hearing loss attributable to 
military service or to any incident of active duty.


CONCLUSION OF LAW

The veteran's hearing loss was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.304 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that VA's 
duties have been fulfilled.   

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's June 2002 decision and the statement of 
the case (SOC) that the evidence did not show that the 
criteria had been met for service connection for hearing 
loss.   Therefore, the rating decision and the SOC informed 
the appellant of the relevant criteria.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the discussions in the rating decision and SOC sent to the 
appellant informed him of the information and evidence needed 
to substantiate the claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA and private medical records.  In 
addition, the veteran was afforded a VA audiological exam in 
October 2002.  

In a letter dated February 2002, the veteran was informed of 
the types of evidence that may be probative of his claim and 
he was provided with the provisions of the VCAA.  He was also 
informed that, provided certain criteria were met, VA would 
attempt to obtain VA or other medical treatment records, 
employment records, or records from other Federal agencies.  
He was requested to identify the names of all holders of 
relevant records, as well as their addresses and the dates 
covered by such records, and that VA would attempt to obtain 
such records.  He was further advised that it was ultimately 
his responsibility to provide this information.  Furthermore, 
although the VCAA letter dated February 2002 provided the 
veteran with a 60-day period in which to respond, the Board 
notes that the statutory one-year period provided for 
response has passed.  See 38 U.S.C.§ 5103(b)(1).  Prior to 
expiration of the one year period, the veteran provided a 
response listing the only physician who had treated him for 
hearing loss.  This physician was contacted and his records 
were obtained.  Given the foregoing, it appears that all 
relevant evidence has been obtained and there is no issue as 
to whether VA has complied with its duty to notify the 
appellant of his duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Paralyzed Veterans of 
America v. Sec'y of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003).  Accordingly, the 
Board finds that there is no reasonable possibility that any 
further assistance would aid the veteran in substantiating 
this claim.  

In the circumstances of this case, a remand for further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.



II. Service Connection

The veteran asserts that he has hearing loss as a result of 
his service.  He asserts that he was exposed to loud noise 
from jets and period rifle fire while he was in the air 
force.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   In 
addition, certain chronic diseases, including sensorineural 
hearing loss, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d); Hensley v. Brown, 5 Vet. App. 155, 158 
(1993).  In such instances, a grant of service connection is 
warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d) (2003).  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2003).

The veteran's service medical records do not show complaints, 
diagnosis, or treatment for hearing loss or tinnitus.  On 
examination for entry into service, an audiometer showed 
thresholds of 0 decibels in both ears at 500, 1000, 2000, 
3000, and 4000 Hz.  In December 1967 an audiogram was done at 
which time it was reported that the veteran had exposure to 
jet aircraft noise on the flight line and that ear protection 
was worn.  At 500, 1000, 2000, 3000, and 4000 Hz., thresholds 
of 0, -5, -5 10 and 5 were reported in the left ear and -10, 
-10, -10, -10 and 5 in the right ear.  The veteran's hearing 
was classified as good.  On examination for separation from 
service, audiology testing at 500, 1000, 2000, 3000, and 4000 
Hz. showed thresholds of  10, 20, 0, 5 and 15 in the right 
ear and 15, 10, 5 10 and 10 in the left ear.  

The difference in audiometer results shown on the veteran's 
entrance exam of November 1965  and the results on his 
separation exam dated February 1969 do indicate some 
diminished hearing.  However, the VA examiner who reviewed 
the veteran's claim file indicated that his thresholds 
remained within normal limits.  There were no hearing 
abnormalities noted on the veteran's separation exam results.  
Moreover, hearing loss as defined by regulation set forth 
above was not shown.

The post-service medical evidence consists of the records 
from the veteran's private treating physician, Dr. Simmons.  
In May 2000, Dr. Simmons wrote that the veteran's audiogram 
revealed "bilateral high frequency sensoneural hearing loss 
starting above 2000 Hz really peaking at 80 dB in the right 
ear at 6000 HZ, and at 55 dB in the left ear at 3000 Hz.   
Speech discrimination is 88% in the right ear, 84% in the 
left ear, and 92% binaurally."  Dr. Simmons also found that 
this was "consistent with noise induced hearing loss."  In 
November 2001, Dr. Simmons wrote "I do feel at least part of 
the hearing loss is secondary to excessive noise exposure in 
the armed services."  However, he also noted that the 
veteran worked around loud noise in underground and surface 
mining for approximately 24 years after service.  Finally, 
Dr. Simmons also diagnosed the veteran with bilateral 
tympanosclerosis which he felt might be attributable to the 
veteran's "history of welding problems." 

In October 2002, the veteran underwent a VA examination.  The 
veteran's audiogram revealed pure tone threshold loss, in 
decibels, of:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
30
60
75
LEFT
25
20
50
65
60


The average pure tone threshold loss was 44 decibels for the 
right ear and 49 decibels for the left ear.  The veteran's 
speech recognition score, using the Maryland CNC word list, 
was 84 percent for the right ear and 84 percent for the left 
ear.  The diagnosis was mild to moderately severe high 
frequency sensory neural hearing loss for the right ear and a 
moderate to moderately severe high frequency sensory neural 
hearing loss for the left ear.  The examiner also noted 
"tympanograms revealed a Type Ad in the right ear indicating 
a flaccid middle ear system and was within normal limits for 
the left ear."

The VA examiner reviewed the veteran's claims file and noted 
that veteran was exposed to excessive noise from jet aircraft 
and periodic rifle fire for four years as a jet aircraft 
mechanic in the military.  Furthermore, the examiner noted 
that the veteran worked as a welder in mines for 18 years and 
for three to four years of that time "he was an electrician 
which required him to go underground and he reported the 
noise was louder."  The VA examiner concluded that the 
veteran's "Thresholds were somewhat decreased from 1965 to 
1969, but still within normal limits.  The patient's current 
hearing loss was probably not related to noise exposure in 
the military."

Although the private physician has provided an etiological 
opinion that at least part of the veteran's hearing loss is 
connected to service, the VA examiner has provided a 
competent countervailing opinion that the veteran's hearing 
loss was probably not related to service.  The Board notes 
that the VA examiner's report has additional probative value 
because she had the opportunity to review the veteran's 
claims file.  
 
In addition, the Board notes that there is no evidence of 
complaints, diagnosis, or treatment for hearing loss in the 
veteran's service medical records.  Furthermore, the Board 
notes that the first diagnosis of hearing loss post-service 
comes in Dr. Simmons' May 2000 report, approximately 31 years 
after separation from service.  Also, in an application for 
compensation received by the RO in November 2001, the veteran 
wrote that his hearing loss began in 1996, approximately 27 
years after separation from service.  In view of the lengthy 
period without treatment, there is no evidence of a 
continuity of symptomatology following the hearing loss in 
service, and this weighs heavily against the claim.   See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has considered the veteran's written testimony 
submitted in support of his argument that he had hearing loss 
that should be service connected.  His statements are not 
competent evidence of a nexus between the claimed conditions 
and his service, or a service-connected condition.  Although 
lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology is within the purview of or may 
be readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claims must be denied.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for bilateral high frequency sensorineural 
hearing loss is denied.


REMAND

The veteran has appealed the issue of entitlement to service 
connection for tinnitus.

In October 2002 the veteran was afforded a VA special 
audiological examination.  The examiner was asked to 
determine the severity of the veteran's hearing loss and to 
provide an etiological opinion as to whether the veteran's 
hearing loss and tinnitus are due to noise exposure in 
service.  The examiner described the veteran's symptoms of 
tinnitus, but she did not express an opinion as to whether 
the veteran's tinnitus was incurred in or aggravated by his 
active military service or was otherwise related to noise 
trauma in service.

Accordingly, the Board has determined that further appellate 
consideration on this issue will be deferred and this case is 
REMANDED to the RO for the following actions:
		
1.  The RO should return the veteran's 
claims file to the examiner.  Based on 
her review of the file, the examiner 
should also provide an etiological 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent or more) that the veteran's 
tinnitus is related to active duty.  
The examiner should provide a basis for 
her conclusion.

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



